104 F.3d 350
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Mark CHICANO, Plaintiff-Appellant,v.Larry MEACHUM, Comm. of Corrections;  Kupka, CorrectionalOfficer, CCI Somers;  Correctional Officer Kennedy, CCISomers;  John Doe, Correctional Officer, CCI Somers;  DoctorPardi, CCC Bridgeport, Defendant-Appellees.
No. 95-2793.
United States Court of Appeals, Second Circuit.
Sept. 16, 1996.

1
Appearing for Appellant:  Mark Chicano, pro se, Cheshire, Connecticut.


2
Appearing for Appellee:  Steven R. Strom, Assistant Attorney General, Hartford, Connecticut.


3
Before WINTER, CABRANES, Circuit Judges, and MOTLEY, District Judge.*


4
This cause came to be heard on the transcript of record from the United States District Court for the District of Connecticut and was submitted.


5
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


6
Appellant Mark Chicano, pro se, appeals from Judge Nevas's judgment granting defendants' motion for summary judgement.  Chicano argues that the defendants violated his Eighth Amendment rights by failing to protect him from a stabbing by a fellow inmate at the Connecticut Correctional Institution at Somers.  Magistrate Judge Holly B. Fitzsimmons filed a Report and Recommendation on March 27, 1995, recommending that the defendants' motion for summary judgment be granted.  On June 16, 1995, absent objection, Judge Nevas adopted the Magistrate Judge's Report and Recommendation.  We affirm for substantially the reasons stated by the Magistrate Judge.  Chicano v. Correctional Officer Kupka, No. 2:91CV182 (AHN) (D.C. Conn.  June 16, 1995).



*
 The Honorable Constance Baker Motley, United States District Judge for the Southern District of New York, sitting by designation